Buice sued McCrary in a justice’s court upon an account for 7,661 feet of lumber, at $10 per thousand feet, furnished at various dates from June 15 to December 27, 1888. The case was appealed by defendant to the superior court, where he pleaded not indebted, and that before the bringing of the suit he sued plaintiff’ on a note, claiming $46 principal, and plaintiff’ in defence of this suit filed a plea of set-off in which he claimed as due him for lumber, three items, one of which was the item, “November 24, 1888, lumber, $13.42”; and judgment was obtained against plaintiff' for $23.30 principal ; wherefore defendant alleges that one of the items now sued for by plaintiff’, “ November 24, 1888, lumber from river mill, 1,342 ” feet, has been adjudicated in said former suit. The verdict, dated April 19, 1893, was: “We, the jury, find for plaintiff forty-one dollars and four cents principal and interest.” Defendant moved for a new trial upon the general grounds, and because the verdict should have been for a certain sum as principal and another sum as interest, and the principal and in*420terest should not have been consolidated in one gross sum. Upon the latter ground a new trial was granted. Plaintiff excepted, alleging that the court should have given the verdict a reasonable and legal construction and intendment; contending that the meaning is forty-one dollars and four cents as principal, with interest to be added, the computation of the interest to be made upon said principal, from the time the principal became due, which was January 1, 1889, all of which could be ascertained and fixed by reference to the pleadings.
McHenry, Nunnally & Neel, for plaintiff.
Dean & Smith, by brief, for defendant.